Citation Nr: 0012113	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  98-13 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation of the initial 
rating of 10 percent assigned to service-connected cluster 
headaches.  

2.  Whether a timely notice of disagreement was received 
following August 11 and October 7, 1998 rating actions 

3.  Entitlement to an extension of time to submit new and 
material evidence to reopen claims for service connection for 
a right knee disability, a bilateral shoulder disability, and 
sinusitis in conjunction with the August 11, 1998 rating 
action.  


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1987 to 
March 1993.  

The current appeal comes before the Board of Veterans' 
Appeals (Board) on appeal of a December 1996 rating action by 
the Department of Veterans Affairs (VA), regional office (RO) 
in the St. Petersburg, Florida. 

In a December 1996 decision, the Board granted service 
connection for a headache disorder.  By a rating action dated 
in the December 1996, RO assigned a 10 percent evaluation for 
cluster headaches. 

The issue of entitlement to an increased evaluation of the 
initial rating of 10 percent assigned to service-connected 
cluster headaches will be discussed in the Remand portion of 
this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  By an August 11, 1998, rating action, the RO denied the 
issues of whether new and material evidence had been received 
to reopen claims for service connection for a right knee 
disability, a bilateral shoulder disability, sinusitis, and 
lumbosacral strain, and a total rating based on individual 
unemployability.  By a letter dated on August 24, 1998, the 
RO notified the veteran of this decision and of his appellate 
rights.  

3.  On June 18, 1998 the veteran was given a 60-day extension 
to submit additional evidence effective from June 18, 1998.

4.  By an October 7, 1998, rating action, the RO denied a 
total rating based on individual unemployability.  By a 
letter dated on October 7, 1998, the RO notified the veteran 
of this decision and of his appellate rights.  

5.  The notice of disagreement (NOD) as to the August 11 and 
October 7, 1998 rating actions was received in January 2000 
by the RO, well beyond the one year time period and beyond 
the 60 day extension effective from June 18, 1998.

6.  Relative to the August 11, 1998 rating action, good cause 
has not been shown which supports the veteran's request for 
an extension of time in which to submit new and material 
evidence sufficient to reopen claims for service connection 
for a right knee disability, a bilateral shoulder disability, 
and sinusitis.  


CONCLUSIONS OF LAW

1.  A timely NOD was not received with respect to the RO's 
rating decisions dated on August 11 and October 7, 1998.  
38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. § 20.201 
(1999).  

3.  The criteria for an extension of time in which to submit 
new and material evidence relative to the August 11, 1998 
rating action have not been met.  38 C.F.R. § 3.109 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the evidence shows that the RO in 
June 1994 denied service connection for lumbosacral strain.  
The veteran was notified of that denial and of his appellate 
rights.  The veteran did not appeal that decision.  The Board 
denied service connection for sinusitis, a bilateral shoulder 
disability, and a right knee disability in December 1996.  
The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  The Court affirmed 
the Board's decision in a memorandum decision issued on 
September 22, 1999.  The veteran has appealed the Court's 
decision to the Federal Circuit.

By an August 11th, 1998 rating action, the RO denied the 
issues of whether new and material evidence had been received 
sufficient to reopen claims for service connection for 
chondromalacia of the right knee, degenerative arthritis of 
the shoulders, sinusitis, and lumbosacral strain and denied a 
total rating based on individual unemployability.  By a 
letter dated on August 24, 1998, the RO notified the veteran 
and his representative of this decision and of his appellate 
rights.  By an October 7th, 1998, rating action, the RO again 
denied a total rating based on individual unemployability.  
By a letter dated on October 7 1998, the RO notified the 
veteran and his representative of this decision and of his 
appellate rights.  

In a fax memorandum dated on June 12th, 1999, the veteran's 
representative informed the RO that the issues which were the 
bases for the August 24, 1998 and October 7, 1998 letters had 
been appealed to the Court.  The representative indicated 
that until the claim was decided the veteran could not 
complete obtaining the new and material evidence in support 
of his claim.  The representative requested an extension of 
time for 60 days and until August 26, 1999 for submitting new 
and material evidence and to enable the Court to render a 
decision.  The representative stated that if Court remanded 
the case, it was likely that the application would be 
withdrawn. 

By a letter dated on June 18th, 1999, the RO granted a 60-day 
extension of time effective from June 18th, 1999 in which to 
submit such additional evidence relevant to reopening the 
claims for service connection for a right knee disability, a 
bilateral shoulder disability, and sinusitis based on new and 
material evidence.  

In an August 11th, 1999 fax memorandum the representative 
requested an additional 30 days in which to submit new and 
material evidence.  The representative asserted that such an 
extension of time was necessary because the veteran had 
appealed to the Court the Board's December 1996 denial of the 
claims addressed in the August and October 1998 decisions.  
The representative stated that if the Court acted in the 
veteran's favor the claim may be withdrawn. If not, the claim 
would be pursued.

By a letter dated on December 9th, 1999, the RO notified the 
representative of the denial of his request for an extension 
of time in which to submit new and material evidence 
sufficient to reopen claims for service connection for a 
right knee disability, a bilateral shoulder disability, and 
sinusitis.  Additionally, the RO explained that a "claim can 
be reopened at any time by furnishing new and material 
evidence."

In a fax memorandum, dated on December 16, 1999, and received 
by the RO on January 4, 2000, the representative indicated 
that the document was a NOD with all issues denied in the 
August 11th, 1998 and October 7th, 1998 rating actions. 

Timeliness of Appeal
of August 1998 and October 1998 Rating Actions

An appeal to the Board consists of a timely filed notice of 
disagreement (NOD) and, after a statement of the case (SOC) 
has been furnished, a timely filed substantive appeal.  
38 U.S.C.A. §§ 7105(a), 7108 (West 1991); 38 C.F.R. § 20.200 
(1999).  A NOD must be filed within one year from the date of 
mailing of the notice of the determination.  38 U.S.C.A. 
§ 7105(b)(1) (West 1991); see also 38 C.F.R. § 20.201 (1999).  
A substantive appeal must be filed within 60 days from the 
date the SOC is mailed, or within the remainder of the 
one-year period from the date of mailing of the notice of 
determination, whichever occurs later.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991) and 38 C.F.R. §§ 20.302(b), 20.303 
(1999); see also 38 C.F.R. § 20.202 (1999).  

The Board does not have jurisdiction over an issue for which 
an appeal has not been timely perfected.  See 38 U.S.C.A. 
§ 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 (1993); 
38 C.F.R. §§ 3.104, 3.105 (1999) (in the absence of a 
properly perfected appeal, the Board is without jurisdiction 
to determine the merits of a case); see also YT v. Brown, 9 
Vet.App. 195 (1996); Cuevas v. Principi, 3 Vet. App. 542, 546 
(1992).  Cf. Rowell v. Principi, 4 Vet. App. 9 (1993).

To summarize, the NOD was not received at the RO until 
January 2000, more than one year after the August 24th, 1998 
and October 7th, 1998 notifications of the denials and well 
beyond the 60 day extension to submit new and material 
evidence effect from June 18, 1999.  Thus, the August 11 and 
October 7, 1998 decisions by the RO are final.  See 
38 U.S.C.A. § 7105(b)(1) (West 1991) and 38 C.F.R. § 20.201 
(1999).  

Accordingly, veteran's appeal as to the August 11th, 1998 and 
October 7th, 1998 denials must be dismissed as untimely. 

Because the veteran has not complied with the legal 
requirement for perfecting an appeal, the law is dispositive 
of the issue and must be dismissed on that basis.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Extension of Time
to File New and Material Evidence

Time limits within which claimants or beneficiaries are 
required to act to perfect a claim or challenge an adverse VA 
decision may be extended for good cause shown.  Where an 
extension is requested after expiration of a time limit, the 
action required of the claimant or beneficiary must be taken 
concurrent with, or prior to, the filing of a request for 
extension of the time limit, and good cause must be shown as 
to why the required action could not have been taken during 
the original time period and could not have been taken sooner 
than it was.  Denials of time limit extensions are separately 
appealable issues.  38 C.F.R. § 3.109(b) (1999).  

The representative's August 11, 1999 request for extension 
was based on the fact that the claims for service connection 
for a right knee disability, a bilateral shoulder disability, 
and sinusitis had been appealed to the Court and that these 
issues were the basis of the August and October 1998 denials 
by the RO.  

However, the pertinent issues addressed by the August 1998 
rating action are new and material claims.  The issues 
appealed to the Court and subsequently to the Federal Circuit 
are service connection for are right knee disability, a 
bilateral shoulder disability, and sinusitis.  These issues 
are distinct from those denied by the RO in the August 1998 
rating action.  In other words, the issues addressed by the 
RO in the August 1998 rating action are independent from the 
appealed issues from the Board's December 1996 decision and 
thus may be adjudicated.  

Consequently, the Board concludes that good cause for an 
extension of time in which to submit new and material 
evidence has not been shown.  See 38 C.F.R. § 3.109(b) 
(1999).  Accordingly the veteran's request for an extension 
of time in which to submit new and material evidence 
sufficient to reopen previously disallowed claims for service 
connection for a right knee disability, a bilateral shoulder 
disability, and sinusitis is denied.  


ORDER

A timely NOD to the August 11th, 1998 rating action, which 
determined that new and material evidence had not been 
received reopen claims for service connection for a right 
knee disability, a bilateral shoulder disability, sinusitis, 
and lumbosacral strain, and denied a total rating based on 
individual unemployability was not filed and the appeal as to 
these issues is dismissed. 

A timely NOD to the October 7th, 1998 rating action which 
denied a total rating based on individual unemployability was 
not filed and the appeal as to this issue is dismissed.  

A request for an extension of time in which to submit new and 
material evidence to reopen claims for service connection for 
a right knee disability, a bilateral shoulder disability, and 
sinusitis relative to the August 11, 1998 rating action is 
denied.  


REMAND

Initially, the Board notes that the veteran's claim is well 
grounded.  In other words, the Board concludes that the 
veteran has presented a plausible claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (in which the Court held that a claim 
for an increased rating is well grounded when the appellant 
asserts that his or her service-connected disability worsened 
since the prior rating).  Once it has been determined that a 
claim is well grounded VA has a statutory duty to assist the 
veteran in the development of evidence pertinent to his 
claim.

The veteran's cluster headaches are rated by analogy to 
migraine headaches under 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  Pursuant to this Code provision, a maximum 50 percent 
evaluation is warranted when the headaches result in very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  A 30 percent 
evaluation is warranted when the headaches are with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  A 10 percent 
evaluation is warranted when the headaches are with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  A noncompensable evaluation is 
appropriate when the headaches are with less frequent 
attacks.

In a recent decision the Court held that at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found -a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

This case was previously before the Board in May 1999.  At 
that time the Board remanded the case to the RO for 
additional development of the evidence, to include an 
examination by a VA neurologist.  The Board requested that 
the neurologist obtain a detailed occupational history and 
whether the veteran's headaches attacks could be considered 
prostrating.

A detailed VA examination was conducted in October 1999.  
However, the above requested information was not included in 
the report.  Accordingly, additional development is required.  
See Stegall v. West, 11 Vet. App. 268 (1998).

The case is REMANDED for the following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any 
additional VA and private medical records 
pertaining to current treatment for the 
veteran's cluster headaches.

2.  The RO should schedule the veteran 
for a VA examination by a neurologist in 
order to determine the frequency, nature 
and severity of the headaches.  It is 
requested that the examiner obtain a 
detailed occupational history.  The 
examiner should specifically indicate the 
frequency and duration of the veteran's 
headaches.  The examiner should also 
include an assessment of whether any such 
headache attacks could be considered very 
frequent completely prostrating and 
prolonged attacks.  All specialized tests 
and studies deemed necessary should be 
accomplished.  The claims folder and a 
copy of the Remand must be made available 
to the examiner for review prior to the 
examination. 

3. Thereafter, the RO should readjudicate 
the issue in appellate status, to include 
consideration of the Fenderson case.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
an opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

